Archer, J.,
delivered the opinion of the Court.
It appears from the evidence in this cause, that Sarah Ware being about to intermarry with John Maddox, conveyed by bill of sale, dated the 28th December, 1807, sun*292dry negroes to the plaintiff, in secret trust for her use. That afterwards it was agreed that the plaintiff should sell the negroes, and that the proceeds should be held by the plaintiff for her benefit. On the 17th February, 1818, the plaintiff authorised the defendant to sell the negroes. That they were accordingly sold for the net sum of $1457. Sarah Ware, after her intermarriage with John Maddox, and after his death, instituted a suit in the County Court as a Court of Chancery, (at what time does not appear) against the plaintiff, alleging the trust and sale by the plaintiff, and praying that he might be compelled to account. Shortly afterwards, and before any answer had been put in by the plaintiff, the defendant, who had received the proceeds of the sale of the negroes, as agent of the plaintiff, entered into a contract with the plaintiff, by which he stipulated, that if the plaintiff would delay to settle with Mrs. Maddox, and let the case go on to final decree, and permit him to retain the money and defend the suit, that he would indemnify the plaintiff against all loss, that is, would repay to him every thing which should be recovered in that suit, together with all his expenses in defending the same, both private and legal. This agreement on the part of Chapman, appears to have been made, on account of an interest he supposed he had,' in the monies claimed by Mrs. Maddox against the plaintiff. At the time of this agreement, the solicitor of the plaintiff desired to know of the defendant what he wished to have done for him, in that case, who declined to furnish the information, but stated that he would employ his own solicitor. Shortly after this agreement, about the month of August, 1821, (as may be collected from the affidavit attached to the answer) the plaintiff filed his answer to the bill of Mrs. Maddox, whereby he claimed sundry payments and disbursements from the funds, arising from the sale of the negroes, which had been made at the solicitation of the claimant, amounting to the sum of $892 80, and profes'sed a willingness to pay to the complainant the balance of the proceeds of sale. Between the months of *293May and August, 1833, tlie defendant transmitted to the plaintiff the draft of an answer to the bill of Mrs, Maddox, containing a reiteration of the answer which the plaintiff had already put in, and in addition thereto, a statement, that he had advanced very considerable sums of money, at the request, and with the concurrence of the complainant, to an amount beyond the proceeds of sale; and accompanied the said answer, with the affidavits of two witnesses, verifying some of the facts stated in the answer thus furnished, as connected with advances by the defendant. This answer the plaintiff not only refused to accept, but to examine. Tn the month of November, 1833, Morris, the plaintiff, fded a supplemental answer to the bill of Mrs. Maddox, in which he set out in pari only the defence of the defendant, as set out in his answer which he had furnished. And the Chancery suit was set down for hearing at June term, 1824, when a decree passed against Morris, for the sum of f654 20. It was further proved, that the plaintiff gave the defendant notice of the decree against him, and that he was about to pay the same, and that if he wished to take any measure to arrest the payment, that was the proper time. The defendant in addition, offered in evidence copies of two letters, the one dated the 4th of May, 1833, and the other dated the 29th of June, 1824, twenty days after the decree, first having offered evidence of a notice to produce them. The admission of these letters in evidence, constitutes the first objection to the opinion of the County Court. It would have undoubtedly have been competent for Chapman, to have given evidence that he had apprised the plaintiff of the nature and character of the defence, which ho desired should he made to the suit, and to have informed him of the sources by which he meant to establish such defences, so as to enable the plaintiff by resorting to such evidence* to ascertain if he could be justified in putting in such an answer as was desired. A letter giving such information would have been admissible. But the letter of the 4th of May, 1823, is not of this character, it is a letter only ap*294pealing to the plaintiff’s knowledge, that he had expended1 at the request of Mrs. Maddox a considerable sum, and abusing him for the answer he had filed. It is true, he says, that he can establish the facts, which he alleges are within the plaintiff’s knowledge, but he does not point to the persons who would prove them. This letter was therefore not calculated to enable the plaintiff to comply on his part with the agreement. It gave him no further information, as it admits, than what he had. The second letter we think is still more objectionable. It was written after the decree, when the contract between the parties was either fulfilled or violated. After such a period nothing which either party might say in relation to the matter, could be evidence for himself. The Court below permitted the defendant to read in evidence the answer furnished by the defendant to the plaintiff, to be filed as the plaintiff’s answer to the bill; and also permitted, as appears by the last bill of exceptions in the record, two depositions to be read to the jury which had accompanied the answer — in this we think the Court were right. It was competent for the defendant to show that the plaintiff had failed to comply with his contract, in refusing to permit him to defend the suit, and if he had supplied him with a proper answer, supported by such proofs, as- would furnish the plaintiff with a reasonable ground to believe the facts stated in the answer to be true, he was bound by the spirit of his contract to have accepted and filed it, or to have put in an answer, containing in substance the same defence. And whether such answer was furnished and such proofs given, as would lay such a reasonable ground, was a question of fact for the jury, and could only be proved by exhibiting to the jury the answer itself and the proofs offered. They were not offered with any other view, nor could they be. They were no evidence to the jury of the truth of any fact therein stated, but only evidence to shew that Chapman had offered to defend, and his defence was such, as ought to have been accepted, or filed in the cause by the plaintiff. The direction of the *295Court in relation to the contract, turns altogether on the plaintiff’s obligation to point out objections to the answer furnished, if he did not think proper to accept it. We however have taken a different view of the duties of the parties under this contract. Chapman was to bo allowed to defend the suit, but it could only be done through the intervention of the plaintiff. If Chapman had furnished an answer, supported by such proofs as would give the plaintiff reasonable grounds for believing the truth of the facts he stated, the plaintiff was bound to have accepted it, or to have filed an answer, containing in substance the defence it set up, and could not discharge himself from such obligation by stating objections to if. The compliance of Chapman with his contract was solely to be determined, by the character of the defence made and offered. If that was of the description above mentioned, and it had been rejected, the defendant would have been absolved from his contract, unless the plaintiff had himself filed an answer, containing the substantial defences set up in the rejected answer. Although the answer furnished had not been accepted, still Chapman would have been bound if the plaintiff had put in an answer containing in substance the defence of the defendant. If this proposition be true, and we think it cannot be denied, it conclusively shows that the opinion of the Court below in this respect was erroneous, for then he might have rejected the answer, have assigned no reasons, yet by putting in an answer in his own way, but containing the substance of the rejected answer, might still have held the defendant to his contract. The directions of the Court appears to be bottomed on the hypothesis, that the answer was such, as the plaintiff could not put in ; and if the prayer had been so framed, we should not have objected to the directions given, in the form in which they were, to the jury. For if the defendant, endeavoring to comply with his contract, had furnished an answer which the plaintiff in his conscience could not put in, good faith on his part would seem to have demanded, that he should have *296pointed out his objections and difficulties to the defendant, that he might have been enabled so to shape his defence, that the plaintiff could conscientiously have made it. It has been stated that it would have been competent for the plaintiff after having rejected the answer, to have held the defendant to his responsibilities under the contract, provided he had filed an answer himself, covering in substance, the defence which the defendant desired should be made, and it has been urged in the argument that this has been done. But a reference to the supplemental answer will show, that it did not cover the defence which the defendant had set up.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.